Title: Roll of George Washington’s Company, 1 August 1756
From: Washington, George
To: 

 
   A Roll of Colonel Washington’s Company   August 1st 1756

               
                  
                  
                  Enlisted
                  
                  
                  Size
                  
                  
                  
               
               
                  
                  
                  When
                  Where
                  
                  
                  
                  
                  
                  
                  
               
               
                  Number
                  Mens Names
                  Month
                  Year
                  County &ca
                  Abode
                  Age
                  Feet
                  Inches
                  Occupation
                  Country
                  Description
               
               
                  1
                  John Sallard
                  Septemr
                  1755
                  Richmond
                  Richmond
                  25
                  5
                  10
                  Joiner
                  Virginia
                  Fair and freckled with redish Hair, genteely made
               
               
                  2
                  John Belford
                  Decemr
                  1755
                  Fort Cumbd
                  
                  25
                  5
                  7½
                  Weaver
                  Ireland
                  Brown, with black curling Hair, quick in Speech & of a lively Counte.
               
               
                  3
                  Peter Tulley
                  July
                  1756
                  Winchester
                  Fredericksg
                  32
                  5
                  7
                  Barber
                  Ireland
                  Fair and well made with Sandy Hair
               
               
                  4
                  Saml Langsworth
                  Septemr
                  1755
                  Norfolk
                  Norfolk
                  25
                  5
                  11
                  Tanner
                  Jersey
                  Well made and brown, with dark brown Hair and Complexion
               
               
                  5
                  Wm Stuart Packet
                  Septemr
                  1755
                  Richmond
                  Richmond
                  25
                  5
                  11½
                  Planter
                  Virginia
                  Brown Complexion, proportionably made but Slender
               
               
                  6
                  Simon Robinson
                  Septemr
                  1755
                  Stafford
                  Stafford
                  24
                  5
                  6
                  Bricklayer
                  England
                  Fair Complexn wt. brownish hair his Knees rather inclg Inwards
               
               
                  7
                  James Campbell
                  Decemr
                  1754
                  Stafford
                  Stafford
                  
                  
                  
                  
                  
                  
               
               
                  8
                  Edward Whitehead
                  March
                  1754
                  Norfolk
                  Norfolk
                  25
                  5
                  8
                  Baker
                  Ireland
                  Brown with dark Hair
               
               
                  9
                  Launder Hughs
                  July
                  1756
                  Winchester
                  
                  18
                  5
                  10¼
                  Planter
                  Virginia
                  Fair with Scar on the left side of his upper Lip
               
               
                  10
                  John Hill
                  May
                  1756
                  Winchester
                  Spotsylvaa
                  26
                  5
                  7¼
                  Taylor
                  England
                  Brown Complexion and Hair with his right Thumb Broke
               
               
                  11
                  Arthur Dent
                  January
                  1755
                  Stafford
                  Stafford
                  35
                  5
                  5
                  Planter
                  England
                  Brown, & lame in his Right Thigh by a Wound.
               
               
                  12
                  Abel Mason
                  October
                  1755
                  Accomack
                  Accomack
                  23
                  5
                  9
                  Planter
                  Virginia
                  Brown Complexion and Hair.
               
               
                  13
                  Thomas Napp
                  March
                  1754
                  Wmsburg
                  Wmsburg
                  23
                  5
                  7½
                  Shearman
                  England
                  Brown Complexion and Hair.
               
               
                  14
                  John Nugent
                  March
                  1756
                  Maidstone
                  Maryland
                  32
                  5
                  7¾
                  Butcher
                  Ireland
                  Brown & a blemish in his left Eye: wt. a joint of the little Finger & Thumb shott off
               
               
                  15
                  Francis Roberts
                  Septemr
                  1755
                  Amelia
                  Amelia
                  22
                  5
                  9
                  Carpenter
                  Virginia
                  Brown Complexion & hair, and a likely Personage
               
               
                  16
                  Benja. Smith
                  June
                  1756
                  Willmsburg
                  Suffolk
                  27
                  5
                  5
                  Bookbinder
                  England
                  Fair Complexion
               
               
                  17
                  John Trigg
                  Novemr
                  1754
                  King & Queen
                  Kg & Queen
                  25
                  5
                  7¼
                  Planter
                  Virginia
                  Complection and Hair Brown
               
               
                  18
                  John Robinson
                  ⟨May⟩
                  1756
                  Winchester
                  
                  21
                  5
                  4¼
                  Carpenter
                  England
                  Fair Complexion
               
               
                  19
                  Thomas Brown
                  October
                  1755
                  Charles City
                  
                  22
                  5
                  6½
                  Planter
                  Ireland
                  Brown, and much Pitted with the Small Pox
               
               
                  20
                  James Davis
                  April
                  1756
                  Maidstone
                  
                  20
                  5
                  5
                  Planter
                  Ireland
                  Sandy redish colourd Hair
               
               
                  21
                  George Hill
                  July
                  1756
                  Winchester
                  
                  29
                  5
                  7¼
                  Planter
                  Ireland
                  Brown with Black Hair
               
               
                  22
                  Robert Nash
                  August
                  1756
                  Winchester
                  Northumd
                  25
                  5
                  6
                  Carpenter
                  Virginia
                  Brown hair and Complexion
               
               
                  23
                  Joseph Briggs
                  March
                  1756
                  Maidstone
                  
                  21
                  5
                  8
                  Planter
                  Pensylvania
                  Brown hair, pitted with the Small Pox, & affected in his right Shoulder
               
               
                  24
                  Jno. McMillon
                  Decemr
                  1754
                  Westmoreld
                  Westmoreld
                  33
                  5
                  9
                  Planter
                  Virginia
                  Brown hair & complexion, thin Visage, and a durty look
               
               
                  25
                  Jno. Robinson Junr
                  Octr
                  1754
                  Fredericksg
                  Fredericksg
                  20
                  5
                  3½
                  Planter
                  Scotland
                  Brown Complexion, & dark hair
               
               
                  26
                  Lachlan McLean
                  January
                  1755
                  Prince Wm
                  Prince Wm
                  24
                  5
                  8
                  Planter
                  Scotland
                  Brown with dark hair.
               
            
